The cause is submitted on application of plaintiffs, appellees herein, for rehearing.
Two grounds are assigned, first, "the court * * * erred grievously when it made this statement, `it is obvious from the verdict and judgment that the jury awarded to plaintiffs some part of the $500 in cash which it is averred defendants agreed to pay them if they decided to sell and dispose of the restaurant business.'" The statement which is challenged is manifestly correct. The total damages prayed for in the petition were $1,400. The verdict and judgment were for $1,000. There was no supplemental petition. Obviously, some part of the $500 damages claimed was awarded. Even though the verdict was in such an amount that it would appear that it was $500 or more less than prayed for, even so, this court could not determine whether the verdict included some part, or all, of the $500 damages claimed.
The second ground is that the court erred in its observation respecting the charge on implied contract. It is not necessary for us to restate our view respecting the charge of the court. It was fully and carefully considered in our original opinion.
Nothing is suggested in the application which was not passed upon in our former opinion. The application is denied.
Application denied.
HORNBECK, P.J., MILLER and MONTGOMERY, JJ., concur.
MONTGOMERY, J., of the Fifth Appellate District, sitting by designation in the Second Appellate District. *Page 401